 

UNITED STATES DISTRICT COURT FILED
EASTERN DISTRICT OF CALIFORNIA
June 27, 2019

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF

 

 

 

CALIFORNIA
if
UNITED STATES OF AMERICA, No. 2:07-cr-00392-WBS
Plaintiff,
V. DETENTION ORDER
(Violation of Pretrial Release,
STEVEN HAROLD CEBELINSKI, Probation or Supervised Release)
Defendant.

 

 

[_ } After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :

there is probable cause to believe the person has committed a federal, state or local crime while on
release and defendant has not rebutted the presumption that his/her release will endanger another
or
the community or

[| there is clear and convincing evidence that the defendant has violated another condition of release
and

[| based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
conditions of release that will assure that the defendant will not flee or pose a danger to the safety
of another person or the community or
the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.

32.1(a)(D), 46(c), 18 U.S.C. § 3148.
Sou a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (violation of probation or
supervised release) the court finds there is probable cause to believe defendant has violated a condition of
probation or supervised release and the defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she will not flee or pose a danger to another person or to the community.
18 U.S.C. § 3143.

IT IS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation with his/her counsel. Upon further order of a court of the United
States or request of an attorney for the United States the person in charge of the corrections facility in which
the defendant is confined shall deliver the defendant to a United States Marshal for purpose of an appearance
in connection with a court proceeding.

DATE: 6/2/2017 @Adbeb,

Magistrate Judge Carolyn kK Pelaney
